Citation Nr: 0809850	
Decision Date: 03/25/08    Archive Date: 04/09/08

DOCKET NO.  06-22 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable evaluation for a 
bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

L.M. Barnard, Senior Counsel


INTRODUCTION

The veteran served on active from November 1955 to October 
1957.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a September 2005 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO), 
which had awarded service connection for a bilateral hearing 
loss disability that was assigned a noncompensable 
evaluation.


FINDING OF FACT

On VA audiological examination in June 2005, the average pure 
tone decibel (dB) loss was 74 in the right ear and 30 in the 
left ear, with speech discrimination scores of 60 percent in 
the right ear and of 96 percent in the left ear.


CONCLUSION OF LAW

The criteria for a compensable evaluation for the bilateral 
hearing loss disability have not been met.  38 U.S.C.A. 
§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.321, 
4.1, 4.2, 4.7, 4.85, Diagnostic Code (DC) 6100 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The veteran's bilateral hearing loss claim arises from his 
disagreement with the initial evaluation following the grant 
of service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

As to the duty to assist, the Board notes VA has afforded him 
a formal VA examination.  Further, records from all relevant 
sources identified by him, and for which he authorized VA to 
request, have been obtained.  38 U.S.C.A. § 5103A.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes indentify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises 
as to which of two evaluations shall be assigned, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  It is also noted that staged ratings are 
appropriate for an increased rating claim whenever the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

According to VA's Schedule for Rating Disabilities, 
evaluations for bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity.  Hearing loss is measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000 
and 4,000 cycles per second.  38 C.F.R. § 4.85, Part 4, Codes 
6100.  To evaluate the degree of disability from the service-
connected bilateral defective hearing, the rating schedule 
provides 11 numeric designations from Level I for essentially 
normal acuity through XI for profound deafness.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

The relevant evidence of record includes the report of a VA 
audiological examination performed in June 2005.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
35
90
80
90
LEFT
N/A
10
25
40
45

The average dB loss on the right was 74 and 30 on the left.  
Speech audiometry revealed speech recognition ability of 60 
percent in the right ear and of 96 percent in the left ear.  
VA outpatient treatment records demonstrate that he was 
fitted with hearing aids in May 2005, which he indicated in 
April 2006 did not work all that well.

According to Table VI of 38 C.F.R. § 4.85 (which provides for 
the greatest degree of disability), the numeric designation 
of hearing impairment in the right ear is a Level VII and a 
Level I in the left ear.  Table VII of 38 C.F.R. § 4.85 
indicates that these levels of hearing impairment warrant the 
assignment of a noncompensable disability evaluation.  

The Court found that VA's policy of conducting all audiometry 
testing of hearing loss claimants in a sound-controlled room 
was valid.  It was found that there was no expert medical 
evidence demonstrating that an audiometry test conducted in a 
sound-controlled room produces inaccurate, misleading, or 
clinically unacceptable test results.  Moreover, there was no 
evidence of the existence of any alternative testing method 
available.  It was also found that an audiologist must 
provide a description of the functional effects caused by the 
hearing loss disability.  In the instant case, the VA 
examination conducted in June 2005 contained such a 
description.  For example, the veteran had referred to his 
difficulty hearing in the car, in meetings, and when there is 
background noise.   Therefore, this examination does contain 
a description of the affect that his hearing loss has on his 
daily activities.  See Martinak v. Nicholson, 21 Vet. App. 
447 (2007).

According to 38 C.F.R. § 3.321(b)(1), ratings are to be based 
as far as practicable upon the average impairment of earning 
capacity.  However, in those exceptional cases where the 
schedular evaluations are found to be inadequate, an 
extraschedular evaluation can be provided commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is:  A finding that 
the case represents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  There is no indication in the record that the 
veteran's bilateral hearing loss disability has caused marked 
interference with employment; in fact, while he has reported 
difficulty hearing people with whom he comes into contact 
with as part of his employment with Code Enforcement, he has 
been able to maintain full-time employment.  There is also no 
suggestion in the record that he has ever been hospitalized 
for the treatment of his bilateral hearing loss.  Therefore, 
the Board finds no exceptional circumstances in this case 
that would warrant referral for consideration of an 
extraschedular evaluation.

Thus, the preponderance of the evidence is against the 
veteran's claim of entitlement to a compensable rating for 
bilateral hearing loss.  As such, this issue must be denied.


ORDER

An initial compensable evaluation for a bilateral hearing 
loss disability is denied.


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


